Exhibit EMPLOYMENT AGREEMENT LMI AEROSPACE, INC., a Missouri corporation (the “Corporation”), and JAMES McQUEENEY(“Employee”) hereby agree as follows: 1.Employment.The Corporation hereby employs Employee, and Employee accepts employment from the Corporation, upon the terms and conditions hereinafter set forth in this Employment Agreement (“Agreement”). 2.Term of Employment. (A)The initial term of Employee’s employment under this Agreement shall commence on July 6, 2009 (the “Commencement Date”) and shall terminate on January 1, 2011; provided, however, that this Agreement shall automatically extend for successive one-year terms unless not later than October 31 of any year beginning in 2010, either party has given written notice to the other party of its or his intention not to extend the term of this Agreement (in which case, this Agreement shall terminate at the end of the then-current term); and provided, further, that the term of employment may be terminated upon the earlier occurrence of any of the following events: (1)Upon the termination of the business or corporate existence of the Corporation; (2)At the Corporation’s option, in the event the Corporation determines that Employee is not performing the duties required of him hereunder to the satisfaction of the Corporation; (3)Upon the death of Employee; (4)At the Corporation’s option, if Employee shall suffer a permanent disability.For the purposes of this Agreement, “permanent disability” means any physical or mental impairment that renders Employee unable for a period of six (6) months or more to perform the essential job functions of his position, even with reasonable accommodation, as determined by a physician selected by the Corporation.Employee acknowledges and agrees that he shall voluntarily submit to a medical and/or psychological examination for the purpose of determining his continued fitness to perform the essential functions of his position whenever requested to do so by the Corporation.If the Corporation elects to terminate the employment relationship under this subparagraph (4), the Corporation shall notify Employee or his representative in writing, and the termination shall become effective on the date that such notification is given; (5)At the Corporation’s option, upon ten (10) calendar days’ written notice to Employee, in the event of any breach or default by Employee of any of the terms of this Agreement or of any of Employee’s duties or obligations hereunder.In lieu of providing ten (10) calendar days’ advance written notice, the Corporation, at its sole option, may terminate Employee’s services immediately and pay him an amount that is equivalent to ten (10) calendar days of his salary, less any deductions required by law; (6)At the Corporation’s option, without any advance notice, in the event that Employee engages in conduct that, in the opinion of the Corporation, (1) constitutes dishonesty of any kind (including, but not limited to, any misrepresentation of facts or falsification of records) in Employee’s relations, interactions or dealings with the Corporation or its customers; (2) constitutes a felony; (3) potentially may or will expose the Corporation to public disrepute or disgrace, or potentially may or will cause harm to the customer relations, operations or business prospects of the Corporation; (4) constitutes harassment or discrimination towards any person associated with the Corporation, whether an employee, agent or customer, based upon that person’s race, color, national origin, sex, age, disability, religion or other protected status; (5) reflects disruptive or disorderly conduct, including but not limited to, acts of violence, fighting, intimidation or threats of violence against any person associated with the Corporation, whether an employee, agent or customer, or possessing a weapon while on the Corporation’s premises or while acting on behalf of the Corporation; (6) is indicative of abusive or illegal drug use while on the Corporation’s premises or while acting on the Corporation’s behalf; or (7) constitutes a willful violation of any governmental rules or regulations; or (7)At the
